Citation Nr: 0529124	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for scar, residuals of right herniorrhaphy with spasms below 
right inguinal ligament. 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, among other things, granted the 
veteran's claim of entitlement to service connection for 
scar, residuals of right herniorrhaphy, evaluated as 
noncompensable, effective September 1, 2000.  The veteran 
filed a Notice of Disagreement in November 2002 with respect 
to several issues decided in the March 2002 rating decision, 
including residuals of right herniorrhaphy.  In February 
2003, the RO issued a Statement of the Case.  The veteran 
then filed a Substantive Appeal challenging only the issue of 
the noncompensable evaluation for his service-connected scar, 
residuals of right herniorrhaphy.  

In May 205, the RO increased the evaluation of the veteran's 
service-connected scar, residuals of right herniorrhaphy to 
10 percent disabling, effective September 1, 2000.  As the 
appeal regarding this issue involves an original claim, the 
Board has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's post-operative right inguinal hernia is not 
recurrent, readily reducible, or well supported by truss or 
belt.

2.  The veteran's residuals of right herniorrhaphy is 
manifested by spasms below the right inguinal ligament with 
pain and some swelling, but with full range of motion and no 
neurological defects; however, even when pain is considered, 
the veteran's condition is not shown to be moderately severe, 
or to otherwise warrant the assignment of a higher 
evaluation.

3.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

4.  The veteran's right herniorrhaphy scar is not painful on 
objective demonstration and is without evidence of 
instability or limitation of function related to the scar.  




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for scar, residuals of right 
herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.73, 4.118; Diagnostic Codes 5319, 7338 (2004), 7805 (2002, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in May 2001 and June 2005, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection and, subsequently, to a claim of 
entitlement to an increased evaluation for his service-
connected scar, residuals of right herniorrhaphy.  He was 
also furnished notice of the types of evidence VA would 
assist him in obtaining.  Specifically, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA, medical evidence that shows that the veteran 
has a current injury or disease that began in service or is 
related thereto.  The veteran was told that this evidence may 
consist of medical records or medical opinions.  In addition, 
the veteran was informed that he needed to provide evidence 
showing that his service-connected scar, residuals of right 
herniorrhaphy had gotten worse.  The veteran was also invited 
to submit evidence to VA to help substantiate his appeal. 

In addition, the veteran and his representative were provided 
with a copy of the March 2002 rating decision, the February 
2003 Statement of the Case, and  the 2005 Supplemental 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, as well as the RO's VCAA and development letters, 
the veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In the present case, the Board notes that, because service 
connection has since been established for the veteran's 
condition, 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to a higher 
initial evaluation for his condition.  VAOPGCPREC 8-2003 
(2003).  Nonetheless, the RO gave such notice to the veteran 
in June 2005.  And a review of the record also makes clear 
that the veteran was informed of the requirements of the VCAA 
in letters and documents forwarded to the veteran in 
connection with his claim, including, the rating decision, 
the Statement of the Case, and the Supplemental Statement of 
the Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, statements and evidence submitted by 
the veteran indicate that he was aware that he needed to 
submit evidence that his condition had worsened.  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, two VA 
examinations in connection with his claim, and statements 
submitted by the veteran in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Entitlement to an initial evaluation in excess of 10 
percent for scar, residuals of right herniorrhaphy.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's scar, residuals of right 
herniorrhaphy is rated as 10 percent disabling under 
Diagnostic Codes 5319 and 7305.  Specifically, the RO rated 
the veteran's condition as noncompensable under Diagnostic 
Code 7305 for  the scar, and 10 percent under Diagnostic Code 
5319 for moderate effect on the muscles underlying the right 
inguinal ligament.  

Diagnostic Code 5319 deals with Group XIX muscle function 
(muscles of torso and neck):  support and compression of 
abdominal wall and lower thorax; flexion and lateral motions 
of spine; synergists in strong downward movements of arm; and 
muscles of the abdominal wall, (1) rectus abdominis, (2) 
external oblique, (3) internal oblique, (4) transversalis, 
and (5) quadratus lumborum.  A 10 percent evaluation is 
warranted for moderate effect on function, 30 percent is 
warranted if the effect is moderately severe, and 60 percent 
is warranted if the effect is severe.  

Under Diagnostic Code 7338, an inguinal hernia will be rated 
as noncompensable where the hernia is small, reducible, or 
without true hernia protrusion, or where the hernia has not 
been operated on but is reducible.  A 10 percent evaluation 
is warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted where the hernia 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  And finally, a maximum 60 percent evaluation is 
warranted where the inguinal hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.

Diagnostic Code 7805 under this Diagnostic Code, scars are 
rated on limitation of function of the affected part.  The 
affected part in this case is the veteran's right hip.  
Limitation of motion of the right hip and thigh are evaluated 
under Diagnostic Codes 5250 (ankylosis of the hip), 5251 
(limitation of extension), 5252 (limitation of flexion), 5253 
(impairment of the thigh), and 5254 (flail joint of the hip).  

At this point, the Board notes that, effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  The 
previous Diagnostic Code 7805, however, is identical to the 
revised code, providing that scars be rated on limitation of 
function of he affected part.  

The medical evidence in this case consists of post-service 
records and two VA examinations.  The first VA examination 
was conducted in January 2001.  The examiner noted that the 
veteran had undergone a hernia repair in 1985 involving the 
right inguinal area.  The veteran reported  that the area 
still bothered him and that he felt like the muscles were 
contracting when sitting.  The veteran was noted to take 
Motrin for relief of the pain.  The veteran reported having 
an occurrence of this type every three months.  Upon 
examination, the veteran was found to have full range of 
motion of his upper and lower extremities with no evidence of 
joint effusion, muscle spasms or muscle atrophy.  The 
examiner found that the veteran had a hernia, diagnosed in 
1985, with herniorrhaphy completed in 1985 of the right 
inguinal area.  A healed scar was noted.  

In May 2005, the veteran was again afforded a VA examination 
in connection with his claim.  The examiner  noted that the 
veteran's claims file was reviewed and found that in 1984, 
the veteran had a right inguinal hernia repair.  The veteran 
reported that he was pain free with no problems for 
approximately 10 years.  After that the veteran reported that 
he began to have some episodic pain in the scar area 
associated with stretching of the muscle.  He stated that 
this occurred every three months or so.  The veteran reported 
that these episodes will last from one hour to over three or 
four days.  He takes Motrin with some relief.  The veteran 
also reported that these episodes have been increasing in 
frequency, to approximately one a month.  Upon examination, 
the veteran was noted to have a well healed scar in the right 
inguinal area that is approximately 11 cm in long and mildly 
hyperpigmented.  The scar was not tender upon palpation.  
There was some fullness in the right inguinal area, but no 
recurrence of the hernia was noted.  The veteran was found to 
have complete range of motion of the hip joint, hip flexors, 
and his muscle strength was found to be normal.  No 
neurologic findings were noted and sensation was intact 
throughout.  Finally, the examiner found that there was no 
evidence of limitation of motion or tenderness on which to 
render a diagnosis.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for scar, residuals of right 
herniorrhaphy is not warranted.  In order to warrant a higher 
evaluation under Diagnostic Code 5319, the veteran's symptoms 
affecting muscles in his right inguinal area must be 
moderately severe.  There is no evidence in the veteran's 
claims file or from his VA examinations that would permit 
such a finding.  In addition, under Diagnostic Code 7338, to 
receive a higher evaluation, the veteran's hernia must be 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  The evidence in this case suggests no 
recurrence of the veteran's hernia and no residuals, other 
than the separately evaluated pain and spasms under 
Diagnostic Code 5319 noted above.  Under Diagnostic Code 
7338, therefore, the evaluation for his hernia condition is 
noncompensable.  And finally, under Diagnostic Code 7805, the 
veteran's scar is rated on limitation of function of the 
affected part.  The affected part in this case is the 
veteran's right hip, evaluation under Diagnostic Codes 5250 
to 5254.  Here, however, both VA examinations found no 
limitation of function of the veteran's right hip, finding 
complete range of motion of the hip joint, hip flexors.  In 
addition the veteran's muscle strength was found to be 
normal, no neurologic findings were noted, and sensation was 
intact throughout.  Finally, the examiner found that there 
was no evidence of limitation of motion or tenderness on 
which to render a diagnosis.  A compensable evaluation for 
the veteran's right inguinal hernia scar is therefore not 
warranted.

Based on the foregoing, the 10 percent evaluation for the 
veteran's scar, residuals of right herniorrhaphy is 
continued.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for scar, residuals of right herniorrhaphy is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


